GRONER, Associate Justice.
This ease was submitted along with No. 5115 [Coronado Oil & Gas Co. v. David Burnet, Commissioner of Internal Revenue, 60 App. D. C. 233, 50 F.(2d) 998], and it was conceded by both sides that the cases were identical in principle. Certiorari was grunted in No. 5115 (284 U. S. 606, 52 S. Ct. 33, 76 L. Ed. 518), and we therefore held this ease to await the decision in that. The decision of this court having been affirmed by the Supreme Court in No. 5115 (April 11, 1932, 285 U. S. 393, 52 S. Ct. 443, 76 L. Ed. 815), it follows that this ease is controlled by that decision. This makes it necessary to reverse the order of redetermination of the Board of Tax Appeals and remand the ease for further proceedings consistent with this opinion.
Reversed and remanded.